In defendants' brief in support of their motion for rehearing our attention is called to an error on my part, by reason of the clause "and probably will continue for some time to suffer," in the following portion of the second paragraph on page 2 of the typewritten opinion (filed December 23, 1947), to wit:
"Spindler has suffered and probably will continue for some time to suffer such pain as to warrant the jury's assessment of $2,500 as the amount of his damages for that item."
  In lieu thereof, that portion of the opinion should have read, and will be amended to read: *Page 629b
"Spindler has suffered such pain up to the date of the trial as to warrant the jury's assessment of $2,500 as the amount of his damages for that item."
By the Court. — The motion for rehearing is denied; but without costs under the circumstances. *Page 630